Citation Nr: 0022768	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to service connection for back strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Coast Guard Reserve from May 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, residuals of a left shoulder injury, skin rash 
of both feet, and back strain.  In addition, an evaluation of 
jaundice was continued at 0 percent.

The veteran disagreed with the RO's determination on the 
issues of entitlement to service connection for bilateral 
hearing loss, residuals of a left shoulder injury, skin rash 
of both feet and back strain and filed a timely notice of 
disagreement followed by a timely substantive appeal to the 
Board.  The veteran did not specifically note disagreement 
with the issue of service connection for tinnitus in his 
notice of disagreement or appeal to the Board.  However, at 
his personal hearing he indicated the issue of service 
connection for tinnitus was an issue on appeal.  As the 
veteran did not disagree with the denial of entitlement to a 
compensable evaluation for jaundice, this claim is not 
otherwise considered part of the current appeal.

The October 1998 statement of the case (SOC) responded to the 
issues raised in the veteran's notice of disagreement in 
addition to entitlement to service connection for tinnitus, 
but it failed to address the issue of service connection for 
a skin rash of both feet.



The issue of service connection for a skin rash of both feet 
was addressed subsequently in a September 1999 rating action 
wherein the RO granted service connection for bilateral foot 
tinea pedis and onychomycosis (claimed as chronic skin 
condition of the feet) with an evaluation of zero percent 
effective August 21, 1998.  This was a full grant of the 
benefit sought.  If the veteran disagrees with either the 
evaluation or the effective date assigned for his service-
connected bilateral foot tinea pedis and onychomycosis he 
must submit notice of disagreement to the RO.  See Grantham 
v. Brown, 114 F.3d (Fed. Cir. 1997).  This issue is not 
before the Board at this time.

The veteran and his wife provided testimony before the 
Decision Review Officer at the RO in August 1999, a 
transcript of which has been associated with the claims file.


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, residuals of a left shoulder 
injury and back strain are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, residuals of a left shoulder 
injury and back strain are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative of any complaints, 
treatment or diagnosis of hearing loss, tinnitus, a left 
shoulder injury or back strain.  The veteran's physical 
examination at the time of separation from service showed 
that his right and left ear drums, canals and discharge were 
normal.  Conversational speech for both ears was 30/30 and 
whispered voice for both ears was 15/15.  His spine and 
extremities were also reported as normal.

The results of a post-service audiology examination in July 
1990 revealed the veteran's right ear had moderate-severe 
mixed loss on pure tone testing.  Air bone gaps ranged from 
15 to 30 decibels.  Pure tone test results for the left ear 
revealed a mild-moderate sensorineural loss.  Speech 
discrimination results were considered excellent for both 
ears at a loud and moderate conversational level for the 
right and left ears.

In April and September 1991 the veteran was diagnosed with 
bilateral otitis externa.  Audiological examination in 
December 1992 revealed 15-30 decibels for the right ear and 
10-25 decibels for the left ear.  There were similar findings 
in an audiological report in November 1992.

Medical records dated in July and August 1993 show that the 
veteran was diagnosed with osteoarthritis of the lumbosacral 
spine.

Medical records dated in September 1993 include an opinion of 
Dr. J.F. with regard to the veteran's complaint of low back 
pain that radiated into his left lower extremity.  Dr. J.F. 
noted that the veteran was most likely experiencing left L5 
and S1 nerve root impingement secondary to the spondylosis 
and degenerative changes of the lumbar spine.  X-rays showed 
significant lumbar degenerative disc as well as facet 
degenerative arthritis.  

In subsequent medical records the veteran was diagnosed with 
lumbar spinal stenosis with lumbar degenerative disk disease 
for which he underwent surgery.  

In August 1998 the veteran filed claims, in pertinent part, 
for bilateral hearing loss, bilateral tinnitus, a left 
shoulder injury and back strain.  In a statement that 
accompanied his application, the veteran asserted that while 
in service, he fell and dislocated his left arm in the 
shoulder socket.  He stated that his shoulder and arm were in 
a sling for 2 to 4 weeks and he was unable to accomplish boot 
camp chores.  He further stated that his shoulder still 
bothers him. 

In addition, he stated that he experienced days and nights of 
gunfire while a pointer on a 20 MM anti aircraft gun, which 
caused impairment of his hearing.  He further stated that due 
to hearing loss, he could not hear lectures while in college, 
which caused his grades to suffer, and he lost business as a 
salesman.  He eventually purchased hearing aids.

Moreover, he asserted that he wrenched his back in April 1945 
while loading ammo and shoring it up with one by six-inch 
boards.  He stated that he further complained of a sore back 
when he had to contain the ammo in position on the tank deck 
during rough seas.  He reiterated the above statements 
concerning his left shoulder, hearing loss and back strain in 
a written statement attached to his VA Form-9.

Clinical notes in July 1998 show that the veteran complained 
of left shoulder popping.  During examination, he noted that 
he had fallen in the military approximately 50 years earlier 
and dislocated his left shoulder.  It was described as an 
anterior dislocation.  He sought no medical attention at that 
time.  The examiner noted that the veteran had no recurrent 
instability of symptoms, nor did his left shoulder limit him 
in any way.  X-rays of the left shoulder showed slight 
glenohumeral joint space narrowing.  The diagnosis was 
history of left shoulder dislocation and popping sensation 
which was not bothersome to the veteran.  

Lay statements, dated in August 1998, from three persons who 
served with the veteran, support his alleged claim that a 
back injury was incurred during service.

At his personal hearing the veteran testified that he had 
first noticed hearing loss sometime between 1946 and 1948, 
and tinnitus was present at the same time.  Hearing 
Transcript (Tr.) p. 2.  He stated that he had never sought 
treatment for hearing loss while in service.  He testified 
that the first time after service that he was seen for his 
hearing was in 1960.  Tr., p. 6.

Regarding his left shoulder, the veteran testified that after 
he fell and his arm-twisted around in his shoulder socket, 
another sailor twisted his arm back into position.  He stated 
that his shoulder was x-rayed at sickbay but nothing was 
shown.  He further stated that his left arm was harnessed in 
order to immobilize it.  Tr., p. 7.  He also stated that he 
received no subsequent treatment while in the service.  
Tr., p. 9.

With regard to his back, the veteran testified that he did 
not have any medical treatment between the time of his 
discharge and the 1990's when he had back surgery.  Tr., p 
16.  

The veteran's spouse testified that she has known the veteran 
since approximately 
1952.  Tr., p. 1.  She stated that over a period of time the 
veteran's hearing has gotten worse.  She also stated that 
when she met the veteran, his hearing loss was apparent.  
Tr., p. 5.  She testified that the veteran first complained 
about his low back aching in the 1990's.  Tr., p. 17.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are plausible.  38 U.S.C.A. 
§ 5107.  

Such claims need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.  


Bilateral Hearing Loss and Tinnitus

There are no service medical records showing that the veteran 
had hearing loss or tinnitus during active service.  At the 
time of his April 1946 separation examination his ears and 
bilateral hearing were found to be normal.

Hearing loss was first diagnosed in 1990; other ear disorders 
were diagnosed in 1991.  These diagnoses occurred more than 
40 years after the veteran's discharge from active service.




However, there is no competent medical evidence of record 
that establishes a link between the veteran's claimed current 
bilateral hearing loss and tinnitus and service.  See Caluza, 
supra.  Since the veteran has failed to satisfy his initial 
burden of submitting a well-grounded claim by failing to 
provide competent medical evidence of a nexus between his 
claimed current bilateral hearing loss and tinnitus and an 
in-service incurrence, his claim is not well grounded. 

In addition, the veteran has not furnished medical evidence 
of continuity of symptomatology for his claimed bilateral 
hearing loss and tinnitus since military separation.  The 
absence of any medical records of a diagnosis or treatment 
for symptoms for bilateral hearing loss and tinnitus for 40 
years after service is evidence highly probative against his 
claim, see Savage, supra, see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991), and annuls any consideration of service 
connection based on continuity of symptomatology.  See 
Savage, supra.

The veteran has asserted that his claimed current bilateral 
hearing loss and tinnitus are related to the noise of gunfire 
while in service.  As noted above, the evidentiary record is 
devoid of any competent medical evidence in this regard; and, 
such assertions by the veteran are beyond the his competence.  
See King, supra.  

The veteran does not have the competency of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Heuer, 
Grottveit and Murphy, supra.  The veteran does not meet this 
burden by merely presenting his lay opinion.  Espiritu, 
supra.  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, see Tirpak, supra at 611, the 
absence of cognizable evidence renders the veteran's claims 
for bilateral hearing loss and tinnitus not well grounded.

In addition, the testimony of the veteran's wife, which is 
also presented as a lay person, is insufficient to establish 
a well-grounded claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
See Espiritu, supra.  Therefore, such testimony cannot serve 
to well ground the veteran's claim for service connection for 
bilateral hearing loss and tinnitus.

Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus must be denied as not well grounded.


Residuals of a Left Shoulder Injury

Service medical records are devoid of any mention of a left 
shoulder injury.  Examination in July 1998 revealed that the 
veteran's popping in the shoulder does not cause him any 
pain; and, there was no recurrent instability of symptoms or 
limitations.  Competent medical evidence of record does not 
link the veteran's claimed left shoulder injury to active 
duty service.  Nor is there medical evidence of continuity of 
symptomatology of a left shoulder injury since service.  See 
Caluza and Savage, supra.

The veteran has alleged that his claimed residuals of a left 
shoulder injury are a result of a fall while in service in 
1944.  The veteran's own lay statement linking his claimed 
current left shoulder disorder to service does not constitute 
competent medical evidence.  

The issue of whether a claimed disorder is linked to an in-
service injury involves a question of medical causation and 
is beyond the competence of the veteran.  See Caluza, 
Espiritu, and King, supra.  As stated above, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Heuer and 
Grottveit, supra.  

Here, again, as with the previous claims, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's claimed disorders are related to a disease or 
injury incurred during service.  See Colvin, supra.

Since the veteran has not submitted sufficient evidence to 
establish a link between military service and his claimed 
residuals of a left shoulder injury, his claim for 
entitlement to service connection for residuals of a left 
shoulder injury must be denied as not well grounded.


Back Strain

The veteran alleges that he wrenched his back while loading 
ammunition in service in 1945 and that his claimed current 
back disorder is a result of that in-service incident.  His 
service medical records are completely silent for any 
complaints or treatment for a back strain in service.  The 
earliest date in which he is shown to have a back disorder in 
1993, more than 40 after service.

Based on the foregoing, the veteran has failed to submit 
evidence of a plausible claim, capable of substantiation.  
See Murphy and Tirpak, supra.  There are no documented 
medical opinions or other competent evidence of record 
linking his claimed back disorder to service.  See Caluza, 
supra.  Nor is there medical evidence of continuing symptoms 
of a back disorder from the time of his discharge from 
military service to 1993, when the evidence shows treatment 
for a back disorder.  

Also, the veteran's wife testified that he first complained 
about his low back aching in the 1990's.  The absence of any 
medical records of a diagnosis or treatment for symptoms for 
a back disorder for many years after service is evidence 
highly probative against the claim.  See Savage, supra, see 
also Mense, supra 

The veteran's lay statement and the statements of the three 
men who served in the military with him do not constitute 
competent medical evidence sufficient to well ground the 
veteran's claim.  The issue of whether the veteran's claimed 
current back disorder is linked to an in-service back injury 
involves a question of medical causation and lay persons are 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
See Espiritu, supra.

Furthermore, as stated earlier, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's claimed disorders are 
related to a disease or injury incurred during service.  
Colvin, supra.

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for back strain is not well grounded 
and must therefore be denied.

Because the veteran has not submitted well grounded claims of 
service connection for bilateral hearing loss and tinnitus, 
residuals of a left shoulder injury and back strain, VA is 
under no obligation to assist him in the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claims for service connection for bilateral 
hearing loss and tinnitus, residuals of a left shoulder 
injury and back strain are not well grounded, the doctrine of 
reasonable doubt has no application to his claims.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claims for service connection "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, residuals of a left shoulder injury, and back 
strain, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

